Citation Nr: 1629734	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 2003, for a grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.  

3.  Entitlement to an effective date prior to April 17, 2012, for a grant of entitlement to service connection for ischemic heart disease.

4.  Entitlement to an effective date prior to April 17, 2012, for a grant of entitlement to service connection for diabetes mellitus type II with hypertension.

5.  Entitlement to an effective date prior to April 17, 2012, for a grant of entitlement to service connection for diabetic peripheral neuropathy of the left and right lower extremities.

6.  Entitlement to an effective date prior to April 17, 2012, for a grant special monthly compensation based on housebound criteria.

7.  Entitlement to an initial evaluation in excess of 30 percent for diabetes mellitus type II with hypertension.

8.  Entitlement to an initial evaluation in excess of 30 percent for diabetic peripheral neuropathy of the left and right lower extremities.

9.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

10.  Entitlement to special monthly compensation based on aid and attendance.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 until July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The January 2012 rating decision granted service connection for PTSD and assigned a 30 percent evaluation effective April 2, 2003.  

The remaining issues on appeal were the result of disagreements with May 2013 and October 2015 rating decision determinations, which the Board has accepted limited jurisdiction of such for the purposes remanding for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).   

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the increased rating claim for the Veteran's PTSD is on appeal and the Veteran has claimed entitlement to TDIU, in part based on his service-connected PTSD, thus the Board concludes that the holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.  While the Veteran was awarded a 100 percent schedular rating on the basis of his ischemic heart disease, effective April 17, 2012, there are additional benefits that may be available if a determination can be made with regard to TDIU both before and after that date, and the matter remains on appeal.

Additional evidence was received by VA subsequent to the most recent, January 2014 statement of the case issued for entitlement to an effective date prior to April 2, 2003 for a grant of entitlement to service connection for PTSD and entitlement to an initial evaluation in excess of 30 percent for PTSD.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ).  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013.  However, the Board interprets such exception as applying only to evidence submitted by the Veteran, not evidence developed by VA, as is the case here with the VA treatment records.  Nonetheless, the additional evidence not relevant to the Veteran's claim for entitlement to an effective date prior to April 2, 2003, for a grant of entitlement to service connection for PTSD, as the claim is determined by evidence already in the claims file rather than newly associated evidence.  Additionally, as entitlement to an initial evaluation in excess of 30 percent for PTSD must be remanded for additional development based on the merits, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated.  


FINDINGS OF FACT

1.  On April 2, 2003, the Veteran filed his initial claim of entitlement to service connection for PTSD.

2.  By a January 2012 rating decision, service connection for PTSD, was granted with an effective date of April 2, 2003.

3.  The claims file contains no other informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for PTSD, prior to April 2, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to April 2, 2003, for the award of service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A VA letter issued in April 2003 notified the Veteran of the regulations pertinent to substantiating his claim for PTSD.  Additionally, the issue on appeal related to an earlier effective date for the award of PTSD did not stem from an application for benefits; rather, such stemmed from a notice of disagreement to the effective date assigned for the award of benefits.  As such, the required statutory notice as to an award of service connection had served its purpose, and its application was no longer required as to the downstream issue of the assignment of an effective date.  38 C.F.R. § 3.159(b)(3) (2015).  The Veteran was issued a copy of the rating decision and statement of the case for his earlier effective date claim, pursuant to the duties to notify under 38 U.S.C.A. §§ 5104 and 7105.  As such, the appropriate notice has been given in this case with respect to this issue. 

As to the duty to assist, the Board finds that all necessary development has been accomplished.  Whether an earlier effective date is warranted is based upon the evidence that was already in the claims file at the time the Veteran submitted his claim, thus, the additional evidence requested in the Remand below does not impact or have any bearing the Veteran's claim for an earlier effective date.  Additionally, an examination is not warranted for an earlier effective date claim. 

In summary, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the entitlement to an effective date prior to April 2, 2003, for a grant of entitlement to service connection for PTSD.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an earlier effective date for his service-connected PTSD.  As such, appellate review may proceed without prejudice to the Veteran.



II.  Merits of the Claim

In the January 2012 rating decision, the RO granted service connection for PTSD.  The effective date of the award of service connection was set as April 2, 2003.  The Veteran contends that an earlier effective date is warranted. 

In general, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015). An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As noted above, the appeal herein was initiated by the Veteran's disagreement with the determination of the January 2012 rating decision which granted service connection for PTSD.  The RO established an effective date of April 2, 2003, because such was the date of receipt of the Veteran's original claim for service connection for PTSD. 

The Veteran has not expressly articulated why an earlier effective date for the award of PTSD is warranted.  To the extent that the Veteran may be arguing that medical records may have constituted an informal claim for PTSD, for example a March 2003 private examination which diagnosed PTSD, was associated with the record in April 2003.  However, the Board notes even if medical records related to PTSD were associated with the claim prior to April 2, 2003, such cannot constitute an informal claim under 38 C.F.R. § 3.155 because treatment records do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).   Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable, none of which apply in this case.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006). 

Although the Veteran may believe an earlier effective date is warranted for the award of service connection for PTSD, no document constituting a formal or informal claim for service connection for such was filed prior to April 2, 2003.  In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for the award of service connection.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for PTSD.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an effective date earlier than April 2, 2003, for the award of service connection for PTSD is denied.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent PTSD VA examination was conducted in December 2011.  The December 2011 examination report only diagnosed PTSD and did not endorse a diagnosis of any additional mental disorder.  The December 2011 VA examination report also noted only occasional nightmares.  However, a March 2013 VA treatment record reported, in part, the Veteran complained of becoming depressed easily, had flashbacks a couple of times a week, and nightmares one to two times a week.  Furthermore, a December 2013 VA treatment record documented a diagnosis of depressive disorder not otherwise specified.  Thus, another VA examination is warranted to accurately assess the severity of the Veteran's service-connected psychiatric disability, and the examiner will be asked to differentiate the nature or extent of the service-connected PTSD from any nonservice-connected psychiatric diagnoses. 

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Columbus Community Based Outpatient Clinic (CBOC), part of the Central Alabama Veterans Health Care System in December 2015.  Thus, on remand, updated VA treatment records from the Central Alabama Veterans Health Care System, to include the Columbus CBOC, and all associated outpatient clinics, since December 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

As noted above, the issue of entitlement to a TDIU is, in part, based on the Veteran's service-connected PTSD.  Thus, as the issue of entitlement to TDIU is intertwined with the increased rating claim for PTSD, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A May 2013 rating decision, in pertinent part, granted service connection for ischemic heart disease and assigned an evaluation of 100 percent effective April 17, 2012, granted service connection for diabetes mellitus type II with hypertension and assigned a 20 percent evaluation effective April 17, 2012, granted service connection for diabetic peripheral neuropathy of the left and right lower extremities and assigned an evaluation of 10 percent for each extremity effective April 17, 2012, and granted service connection for special monthly compensation based on housebound criteria from April 17, 2012.  In a June 2013 notice of disagreement (NOD), the Veteran disagreed with the effective dates assigned for ischemic heart disease, diabetes mellitus type II with hypertension, diabetic peripheral neuropathy of the left and right lower extremities and special monthly compensation based on housebound criteria.  In the June 2013 NOD, the Veteran also disagreed with the initial evaluations assigned for diabetes mellitus type II with hypertension, and diabetic peripheral neuropathy of the left and right lower extremities.  An October 2015 rating decision denied entitlement to service connection for prostate cancer and denied entitlement to special monthly compensation based on aid and attendance.  In a November 2015 NOD, the Veteran appealed these denials.  However, the record does not reflect a SOC has been issued for these claims.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  See Manlincon, 12 Vet. App. at 240-41.  Accordingly, in the circumstances presented in this case, the RO must issue an SOC for these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in June 2013, as to the rating decision in May 2013, which the Veteran is appealing for earlier effective dates for ischemic heart disease, diabetes mellitus type II with hypertension, diabetic peripheral neuropathy of the left and right lower extremities and special monthly compensation based on housebound criteria and increased initial ratings for diabetes mellitus type II with hypertension, and diabetic peripheral neuropathy of the left and right lower extremities and issue a SOC pursuant to the NOD received in November 2015 as to the rating decision in October 2015, which the Veteran is appealing for service connection for prostate cancer and special monthly compensation based on aid and attendance.  

2.  Obtain the Veteran's updated VA treatment records from the Central Alabama Veterans Health Care System, to include the Columbus CBOC, and all associated outpatient clinics, since December 2015, and associate these records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current level of severity of the Veteran's service-connected PTSD.  To the extent possible, the examiner is asked to separate the symptomatology due to the Veteran's PTSD from the symptomatology due to any other psychiatric disorder.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


